EXHIBIT (h) (7) Index Methodology Guide ISE DIAMOND/GEMSTONETM INDEX Issue 1.1 Issue date: November 12, 2012 Produced by: International Securities Exchange, LLC 60 Broad Street, New York NY 10004 www.ise.com 1 The information contained in this document is current as of the publication date, and is subject to change without notice. The ISE will not accept responsibility for damages, direct or indirect, caused by any error or omission in this document. The ISE globe logo and International Securities Exchange® are trademarks of the International Securities Exchange, LLC.ISE Diamond/Gemstone™ Index is a trademark of the International Securities Exchange, LLC © 2012 International Securities Exchange, LLC. All Rights Reserved. 2 Table of Contents Chapter 1. Introduction 4 Chapter 2. Index Description 5 Chapter 3. Index Construction 6 Base Date and Value 6 Component Eligibility Requirements 6 Dividend Treatment 7 Index Equations 7 Initial Component Selection 9 Chapter 4. Index Maintenance 13 Divisor Changes 13 Details of Share Changes 13 Scheduled component changes and review 14 Unscheduled component changes 14 Unscheduled component weight adjustments 15 Chapter 5. Index Calculation and Dissemination 16 Price Calculation 16 Calculation Frequency and Dissemination 16 Input Data 16 Data Correction 17 Appendices 18 Appendix A. ISE Diamond/Gemstone Index Components 19 Appendix B. Document Change History 20 3 Chapter 1. Introduction This document summarizes the methodology and rules used to construct, calculate, and maintain the ISE Diamond/Gemstone™ Index. The ISE Diamond/Gemstone™ Index provides a benchmark for investors interested in tracking public, small-cap companies that are active in gemstone extraction or sales based on revenue analysis of those companies. 4 Chapter 2. Index Description The ISE Diamond/Gemstone™ Index has been created to provide investors with a product allowing them to quickly take advantage of both event-driven news and long term economic trends as the need for gemstones continues to evolve. The Index uses a market capitalization weighted allocation across the pure play and non pure play categorizations. Index components are reviewed semi-annually for eligibility, and the weights are re-set according to that distribution. Companies may not apply, and may not be nominated, for inclusion in the Index.Companies are added or removed by the ISE based on the methodology described herein.Whenever possible, ISE will publicly announce changes to the index on its website at least five trading days in advance of the actual change. The Index is calculated and maintained by S&P DOW JONES INDICES LLC based on a methodology developed by the International Securities Exchange. The ISE Diamond/Gemstone™ Index is calculated on a price and total return basis.The price Index is calculated in real-time and disseminated via the Options Price Reporting Authority (OPRA) and market data vendors every day the U.S. equity markets are open. Sets of end of day values are freely available on ISE’s website, www.ise.com. 5 Chapter 3. Index Construction This chapter outlines and defines the key steps in constructing and calculating the index, including: eligibility requirements, formulas, initial component selection, and special adjustments. Base Date and Value The ISE Diamond/Gemstone™ Index has the following base dates and values: Index Base date Base value ISE Diamond/Gemstone™ Index June 15, 2012 Component Eligibility Requirements All of the following requirements must be met in order for a company to be eligible for inclusion: 1. The component security must be actively engaged in some aspect of the gemstone industry such as exploration, extraction or sales. i. Companies that generate more than 50% of their revenues from gemstone mining or sales, or own properties with the potential to generate more than 50% of their revenues from gemstone mining or sales are classified as “pure play” gemstone companies. ii. Companies that generate 50% or less of their revenues from gemstone mining or sales are classified as “non pure play” gemstone companies. iii. Companies that generate 25% or less of their revenues from gemstone mining or sales with $25 Billion market capitalizations are classified as “conglomerate” gemstone companies. 2. The component security must not be listed on an exchange in a country which employs restrictions on foreign capital investment such that those restrictions render the component effectively non-investible, as determined by the ISE. 3. Must be an operating company and not a closed-end fund, exchange-traded fund (ETF), holding company, investment vehicle, or royalty trust (REIT). The following market capitalization and weighting concentration requirements must also be satisfied: 1. Each component security has a market capitalization of at least $50 million. 2. No single component stock represents more than 24% of the weight of the index, and the cumulative weight of all components with an individual weight of 5% or greater do not in the aggregate account for more than 50% of the weight of the index.This particular requirement will be satisfied at the conclusion of each of the indexes rebalance periods. The ISE will, in most cases, use the quantitative ranking and screening system described herein.However, subjective screening based on fundamental analysis or other factors may be used, if in the opinion of the ISE certain components should be included or excluded from the index. 6 Dividend Treatment The price indexes do not take normal dividend payments into account.Dividends are accounted for by reinvesting them on a daily basis.ISE Diamond/Gemstone™ Index uses the ex-dividend date to determine the total daily dividends for each day.Special dividends require an index divisor adjustment (as described in Chapter 4) to prevent such distributions from distorting the price index. Index Equations The price indexes are calculated using the following basic equations: Index Value
